IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF Case No. 3:19-mj-00618-MMS
NATHAN MICHAEL KEAYS
Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tyler Vose, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

Vs I am an investigative or law enforcement officer of the United States, within the
meaning of 18 U.S.C. § 2510(7) and am empowered by law to conduct investigations of and to
make arrests for offenses enumerated in 18 U.S.C. § 2516. [have been a Special Agent with the
FBI since May 2011. Since that time I have been assigned investigative responsibilities in the
areas of public corruption in the Detroit and San Juan Field Offices, Indian country matters on
the Pine Ridge Indian Reservation in South Dakota, and public corruption violations in the
Anchorage Field Office, where I am currently assigned. The Anchorage Field Office is located
within the District of Alaska. Prior to being an FBI Special Agent. I served as a Human
Intelligence Collector with the United States Army for 5 years and 7 months. In addition to
traditional combat duties, I conducted military source operations and interrogations on suspected
members of Al-Qa’ida and other radical Islamic terrorist/insurgent groups in Iraq.

2. [ make this affidavit in support of an application to search the person of
NATHAN MICHAEL KEAYS for any and all cellular telephones and personal electronic
devices he may have on his person, and to search and seize any items identified in Attachment B.
Attachment A and Attachment B are hereby incorporated fully by reference herein. I also

respectfully request to be permitted to search all electronic devices that may be found on

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 1 of 26
KEAYS and further access and search the contents of said electronic devices without seeking an
additional or separate warrant. The purpose of this warrant is to search for evidence, fruits, and
instrumentalities of violations of 18 U.S.C. § 1343 — Wire Fraud, 18 U.S.C. § 1956 — Laundering
of Monetary Instruments, 18 U.S.C. § 1957 — Engaging in Monetary Transaction in Property
Derived from Specified Unlawful Activity, and 18 U.S.C. § 371 — Conspiracy to commit Wire
Fraud (hereinafter the “SUBJECT OFFENSES”)

Bi In my training and experience, it is common for all people who own or have been
issued a cellular telephone/smart phone through their employer, to possess the device(s) on their
person.

4. The information set forth below is based upon my knowledge of the investigation
conducted by the FBI. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents, witnesses, various
documents, database records, and other information. I have not included each and every fact
obtained pursuant to this investigation, and instead have only included facts sufficient to
establish probable cause for the requested search warrant to issue.

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations the SUBJECT OFFENSES have been
committed, are being committed, and will be committed by KEAYS, FORREST WRIGHT
(FORREST), AMANDA WRIGHT (AMANDA), and DAVID BENEFIELD. There is also
probable cause to search the information described in Attachment A for evidence,

instrumentalities, contraband, or fruits of these crimes as further described in Attachment B.

ho

 

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 2 of 26
JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because KEAYS is

located in the District of Alaska. See Fed. R. Crim. P. 41(b)(1).

DEFINITIONS AND TERMINOLOGY

7. Due to the industry specific nature of the allegations contained in this affidavit, it

is important to understand the terminology and provide definitions of relevant terms. both

industry specific and general financial terms that may be used below.

 

a.
b.
cy
oS
m7
co
a d.
oS
=)
e.

100% Pad — An 8-10 acre materials staging area for exploration
operations. This ConocoPhillips Company property is located in
Deadhorse, Alaska.

Actian — Is a third party e-invoicing company contracted with
ConocoPhillips Company to intake invoices and supporting documents
electronically from ConocoPhillips Company vendors. Vendors sign up
for an account with Actian, and have to login to Actian using the internet
to be able to submit invoices and supporting documentation for payment.
Alaska Railroad Yard — A storage and materials transfer facility located in
Fairbanks where oil companies stage equipment to be moved northward
for drilling operations. The Alaska Railroad Corporation is a public
corporation authorized to own and operate the Alaska Railroad.

Alpine — A North Slope drilling location on the Colville Delta. The only
way to get there is over the ice-road or by airplane.

ASRC Energy Services (AES) — Is a subsidiary of Arctic Slope Regional

Corporation, that provides contracting work to ConocoPhillips Company.

3

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 3 of 26
f. Bill of Lading (BOL) — A detailed list of materials shipped or delivered.

This is in the form of a receipt. With respect to ConocoPhillips Company,
the acquisition of the Bill of Lading was the third step in the material
acquisition process.
g. Casing — A hollow steel pipe used to line the inside of a drilled hole and
operation.

provides protection for groundwater and aquifers during an oil drilling

h. ConocoPhillips Company (COP) — Oil company headquartered in

 

Houston, Texas, with financial matters handled in Bartlesville, Oklahoma.
i.

ConocoPhillips Company-Alaska (COPA) — ConocoPhillips Company

a branch operating in Alaska.

= J. Electronic Funds Transfer (EFT) — Synonymous with ePayments, EFT is a

2 broad term that includes many types of electronic payments such as

Automated Clearing House (ACH) transfers, wire transfers, direct

deposits, eChecks, personal computer banking, among others. In short, an
EFT is an electronic transfer of money from one bank account to another,

k. Extended Reach Drilling (ERD) — Directional drilling of long horizontal

wells for the purpose of reaching a larger area from one surface drilling

location, and to maximize its productivity while maintaining a small
surface footprint.

|. Freight on Board (FOB) — A term often used when discussing the

shipment of materials both domestically and internationally.

4

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 4 of 26
6102 | | 930 Q)

VA

m. Goods Receipt — Generated in ConocoPhillips Company’s SAP system

once someone has physically verified that the ordered material has arrived
at its intended location. The goods receipt is the fourth step in the material
acquisition process.

Health, Safety and Environment (HSE) — Refers to a branch of a company
that is responsible for the observance and protection of occupational health

and safety rules and environmental protection.

. Invoice — With respect to ConocoPhillips Company the invoicing is the

fifth and final step before payment occurs in the material acquisition
process. Once the goods receipt is generated in the SAP system, the
vendor becomes authorized to submit an invoice to ConocoPhillips

Company for payment. The invoice is a detailed list of goods sent or

services provided, with a total sum due.

. Joint—A single piece of straight pipe.

. Kuparuk — Located on the North Slope near Prudhoe Bay, Kuparuk is

North America’s second largest oil field.

Oil Country Tubular Goods (OCTG) — Is a family of seamless rolled
products consisting of drill pipe. casing and tubing.

Purchase Order (PO) — With respect to ConocoPhillips Company, the
purchase order is the second step in the material acquisition process. It
acts as a contract to order the material, and also includes a delivery point,
a cost object, expected delivery time, instructions on how to invoice, and

payment terms.

5

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 5 of 26
602 | | 930 VD

Hy

8.

Requisition — With respect to ConocoPhillips Company, a requisition is an
order. It is the first step in the material acquisition process. The
requisition explains what is needed, the quantity, price. and the vendor
designated to provide the materials. ConocoPhillips Company has
allowed some requisitioners to act as approvers of the requisition up to
specific dollar amounts, for efficiency. The approval amount varies

between employees.

. SAP System — ConocoPhillips Company’s internal time management and

financial records recording system.
Tubing — A length of pipe assembled to provide a conduit through which
oil and/or gas will be produced from a wellbore.

GENERAL SCHEME

FORREST and his wife AMANDA are at the center of a large and active fraud

scheme involving ConocoPhillips Company-Alaska (hereinafter “COPA”), and two COPA

vendors: DB Oilfield Support Services (hereinafter “DB Oilfield”) and Eco Edge Armoring,

LLC (hereinafter “Eco Edge”). BENEFIELD is the owner of DB Oilfield. BENEFIELD is

AMANDA’s father, and FORREST’s father-in-law. The owner of Eco Edge is NATHAN

KEAYS, an active duty Anchorage K-9 Police Officer. Open source record searches revealed

that it is highly likely that FORREST and KEAYS graduated from West Valley High School in

Fairbanks, Alaska in 1998. Additionally, AMANDA and KEAYS’s wife, Kelly Keays seemed

to have attended North Pole High School together. FORREST is a materials procurement

employee at COPA, whose duties include requisitioning material and labor for COPA’s Drilling

and Wells program.

6

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 6 of 26
9. Since approximately April 2019, FORREST advocated and received vendor
approval through his chain-of-command for both DB Oilfield and Eco Edge to provide material
and labor to COPA. Once DB Oilfield was approved as a vendor, FORREST, in conjunction
with BENEFIELD and AMANDA, conspired to submit false invoices and supporting
documentation through Actian to COPA for material that did not exist. has never existed, and in
most cases are impossible or impracticable to use in Alaska.

10. Likewise, once Eco Edge was approved as a vendor, FORREST, in conjunction
with KEAYS and possibly AMANDA, conspired to submit false invoices and supporting
documentation through Actian to COPA for material that did not exist, has never existed, and in
most cases are impossible or impracticable to use in Alaska. Moreover, FORREST, KEAYS and
possibly AMANDA conspired to submit false invoices through Actian to COPA for labor
charges allegedly performed at various COPA locations across Alaska to include Alpine, 100%
Pad, Kuparuk and the Alaska Railroad Yard in Fairbanks, Alaska. When in reality, Eco Edge did
not do work at any of the aforementioned locations.

11. The cumulative loss to COPA for monies paid via EFT to DB Oilfield and Eco
Edge is $7,125,270. Of that amount, $4,148,000 was paid to DB Oilfield and $3,027,270 was
paid to Eco Edge. Moreover, KEAYS is actively attempting to collect an additional $62.250 for
labor and $98,430 for material. The lator was never performed, and the materials do not exist.

12. Based on a preliminary review of bank statements, it is suspected that
approximately half of all the monies sent from COPA to Eco Edge is transferred to Spectrum
Consulting Services, a company owned by FORREST and was set up with the State of Alaska on

April 5, 2019. Additionally, FORREST and AMANDA co-own another company with a similar

 

\
Case 3:19-mj-00618-MMS Document 1-1 Filed ited 7 of 26
name, Spectrum Consulting, which was also set up with the State of Alaska, but one day earlier
on April 4, 2019.

13. The 50 percent “kickback” to FORREST and AMANDA is likely for the benefit
of KEAYS acquiring access as a vendor to COPA through FORREST. The bank statements also
suggest that BENEFIELD has kicked back approximately 90 percent of all the monies COPA
paid DB Oilfield. The money sent from DB Oilfield also went to Spectrum Consulting Services’
bank account.

14. Through the summer of 2019, FORREST and AMANDA purchased 17 houses in
Las Vegas, NV. The purchases were drawn on the Spectrum Consulting Services account, but
the ownership of the houses were under Wright Capital Investments, LLC. a company set up in
Nevada on July 23, 2019 by FORREST and AMANDA.

PROBABLE CAUSE
ECO EDGE ARMORING, LLC

15. | KEAYS is the sole owner of Eco Edge.

16. Eco Edge is a Limited Liability Company organized and domiciled in Anchorage.
Alaska. Eco Edge was organized by KEAYS and Duane Keays on May 20, 2015. As of
November 20, 2019, KEAYS was the sole owner of Eco Edge. Eco Edge’s listed physical
address is 2055 E. 79" St., Unit 106, Anchorage, AK 99507, which is a storage facility known as
Garage Town USA.

17. Eco Edge’s North American Industry Classification System (NAICS) code from
inception to the most recent filing with the State of Alaska Department of Commerce
Community and Economic Development on November 8, 2018, was 238310 — Drywall and

Insulation Contractors. The NAICS Code is the standard used by Federal statistical agencies in

 

8 DEC 11 2019

Case 3:19-mj-0O0618-MMS Document 1-1 Filed sanfs) Page 8 of 26
classifying business establishments for the purpose of collecting, analyzing, and publishing A
©
statistical data related to the American economy. Se
e
18. On February 26, 2019, FORREST completed the new vendor set-up for Eco S

Edge. This formal process authorized Eco Edge to provide material and labor to COPA.

FORREST described Eco Edge’s value to COPA by stating Eco Edge could provide “Trial Rig
Mats.” FORREST justified Eco Edge as a vendor for COPA this way, “No other vendors have
this type of mat. Eco Edge has the only provisional patent for this mat.” This justification, as

shown below, was documented within a new vendor setup form that was ultimately viewed and

approved by FORREST’s management:

 

9

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 9 of 26
 

| ~ ConocoPhillips Alaska, Inc.

 

 

 

 

ConocoPhillips Internal Vendor Master Data Request Form
NEW VENDOR SET-UP APPROVAL <
| For completion by the ConocoPhillips Alaska employee requesting vendor set-up
« Does the proposed spend meet Corporate OneCard quidelines? If so, an invoice should not be issued, and a new vendor master
record is not needed
* Can the need be met with an existing supplier and/or contract? (Contact your local Supply Chain representative if uncertain.) GS
® If tha need cannot be met with existing supplier, have proper been and are d pay thods and Mm
terms being utihzed? oo
© Terms should not be less than N30 unless a contract is in place —_
Tha preferred payment is EFT or ACH, not wire transfers or checks —e
This Request is For I¥ Re-Occuring Purchases [ One Time Purchase RO
Date Required 2pelte Estimated Annual Spend 20.000 to 1.000.000 zs
Vendor Name Eco Edge Armoring

 

Subsidiary/Division of (if applicable)
Address 800 E Dimond Bivd Ste 193-464

 

Full Address
City/Town Anchorage State/Province AK Country Zip 99515
Name of Vendor Contact Nathan Keays

 

 

Brief Description of Goods/Services Supplied by Vendor Trial Rig Mats

 

Justification for Adding Vendor No other vendors have this type of mat. Eco Edge also has the only provisional patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for this mat.
Approval Step Name | Approved Signature Date
7
Step 1 - Requested By Forrest Wright NIA NIA
Ths flew
Step ta - Sapetviecs Approve | - Yes [No Chip Mlword, 2/26/2019
Sandy Kusano (ATO. 1020A) p ——
Step2 - Scan & Email To Sandy will pont cut form and take afound to obtain signatures below
Step 3 - Reviewed With
Yes [No Dunne | \ olsen 2/26/2019
pei Conklin chine ae De
Step 4 HSE Approval
Significant or High Risk T Yes [No
Yes [No A
i
Step 5 Supply Chain Approval
iP Poiniprsan'eaheny Kenton Steele r Yas 0 No tieitim Asada 2/26/2019
PLEASE USE AUTO FILL FIEL Ex natu, lon

Sandy Kusano wil scan & email the competed approval reques! form back fo Ife requesior
Ths requestor rest incite Pus form with the voncdor request sulted fo Jenrvfor Boyd for vender processing)

 

 

User ID:

 

 

 

Version1_111512

19, On November 20, 2019, your affiant accessed the United States Patent and Trade

 

Office’s search function using the following two search terms: “Eco Edge Armoring” and “Trial

Rig Mat.” Both terms returned the following result, “No patents have matched your query.”

20. On February 26, 2019, Eco Edge’s approval as a vendor was routed through three

additional COPA employees.

21. The same day, KEAYS submitted an EFT authorization agreement to COPA.

KEAYS listed Alaska USA Federal Credit Union account ending in 7951 (hereinafter “AKUSA
10
Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 10 of 26
account ending in 7951”) as the business checking account he wanted all COPA EFT’s to be

delivered into.

22. The EFT authorization agreement was signed by KEAYS and listed KEAYS as

=
the authorized name and owner of Eco Edge. KEAYS listed his e-mail address as: ><
Nathan@ecoedgearmoring.com. 3
So
23. On March 6, 2019, KEAYS provided COPA with a signed and dated Internal uP
No
=
a

Revenue Service Form W-9,

24. On March 5, 2019, KEAYS digitally signed a COPA Contract Strategy and
Execution Approval document (hereinafter “the contract”). The contract was a single source
contract worth up to $1 million over five years to provide “inspection of OCTG for the drilling
group.” FORREST was COPA’s technical owner of the contract, and provided the following
sole source justification for COPA to award the work to Eco Edge without having to request bids
from other companies, “Eco Edge Armoring (EEA), has the experience to do the job. They
specialize primarily in Project Management and inspections specifically casing & tubing. There

are a limited number of suppliers in the area with the experience and capacity to perform the

work...” This justification is documented in the paperwork below.

 

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 11 of 26
ConocoPhillips

Contract Strategy and Execution Approval

 

 

6102 | | 930
"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alaska Inc.
Contract Tithe, MGA Inspection Gervicca Drilling Rig Oontract. 1 | Bese Gentrast goM6 fi 2aah7?
Supplier Legal Entity Name: Echo Edge Armoring LLC
Suppiier SAP ID (if avaitulyiu). SiwilUPepewsl Juwae | Aneel.
Business OriginatoreGhap ANOrE™. Contract: CJ Amd SCroore an ten
Technical Owner»forres! Wright gcMs#
Supply Chain Contract Professional; Denny Dois00%™.
| Geographic Scope: Alaska Hagion
Contracting Activities: Award Criteria:
New /GEMSA LIMPA = LICOOSOLA (eMaylAubb HU) LILUU = LUA
Agreement: ‘eMay!! or festge
O Significant Amendment/Changes (SC concurrence, Finance ad Clause Owner or fs delegate Approval are required’) -
LINOR-SIQMITICANT AMONOMENULARNOSS 6) ST/SINg Sgrecant EGnglefee Sevres
CoChange to Seopa C Teem Extension 7
CiChange to Compensation (2 Administrative ® rer ase DRe-negotiation
ClExcercise Option to Extend Term
Approved Proawement Plan aa
"WA % (irpit format. 0.00) L Ee (tach Part
Amendment Value | Total Contract Value
E d Value $ (AAV) (GEV + AAV)
ol - ———- Tarn one |
7 Current Amendment Value (CA ee 2 7,000,000 |
we (CAV) freuen 0 1,000,000
Amd #3 Curent Amandment Value (CAV 0 7,000,000 |
7,000,000 |
Tee nd
named Valoe (CAV a
Ane:
Current Amanament Value (CAV) 350,000 |
TAV "850.000 |
TAY 7

 

 

 

 

 

 

 

 

 

Global Strategy Sourcing Sub Category: GWO - Oitfield Labor - All

Compensation Type: Reimbursable

Price Price Start Oste: 00/06/2019 Price End Date: 0205/2024

Pricing History:(indlude previous pricing in terms of pricing par und and # this purchase i a price increaps. decrease ov tx)
New Supetior no previous history

 

Background, Evaluation and Recommendation Highlights :

Eeho Eye Wrsoreg wilbepeneg rapecton of OCTG fer the criling group. They are expedenced and able to accommodate the chiling schadule especialy during pase

 

Single Source Justification
Primary ReasoalExplanation:

cycles

Eco Edge Armoring (EEA), has the experience to do the ob. They specisize primarily in Project Management and inspections specifically casing A tubing. There ave a
limited umber of suppers in the area with the experience and capecty to perlarm fe work Utitzing EEA wil ensure sdequate and consistent coverage curing peak

 

Long Range Highlights (sescme me spcter retnton and orate)

Contract Management Plan
This contract is reimbursable, we only pay for work completed and can control the size of the scope at any time. While ifs a 5 year

YsO NOE

 

 

 

 

 

 

 

commitment, we hold the scope level decisions. and can decrease at any time.
Estimated Contract Value for Approval Contract Term > 5 Years D | See Nate ¢ below)
Gross $ Net $ Etfective Start Date: 02/05/2019 Effective End Date: 0305/2024
Base Contract Value (GEV): 1 MM gstes Requested Expiration Date:
Aggregate Amendment Value|AAV): Proposed Renewal Options:

 

 

Supply Chain Concurrence (Sased on Gross Estmated Valve)

Financial Approvals2ased on Net Estimated Value)

 

 

ZO:

As referenced above, Eco Edge, since its inception has reported to the State of

Alaska that it was a “Drywall and Insulation Contractor.” Moreover, KEAYS’s fulltime job is as

12

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 12 of 26

 
iA
Fv}

an Anchorage Police Department K-9 Officer. Your affiant has found nothing to support

FORREST’s sole source justification that Eco Edge had the “experience,” and that they

602 | | 930

“specialize in...casing and tubing.”

26. Moreover, KEAYS began viewing the contract through DocuSign at 1:29:28 PM
on March 5, 2019. KEAYS signed the contract at 1:35:09 PM using IP Address: 12.17.191.99.
This particular [P Address was held by Borealis Broadband, Inc., an Anchorage based Internet
Service Provider. Records provided by Borealis Broadband, Inc., showed IP Address
12.17.191.99 was assigned to Kelly and NATHAN KEAYS.

2h On March 19, 2019, KEAYS registered an account with Actian. On November
14, 2019, your affiant interviewed Cindi Klose, Director of Treasury Services, ConocoPhillips
Company. Klose described Actian as an e-invoicing solution that ConocoPhillips Company
uses. Once an account is registered with Actian, vendors, including Eco Edge, log into the
Actian tool to enter and submit their invoices. Upon submission through Actian, the invoice
details are automatically populated in the ConocoPhillips Company’s SAP system. Once all of
the checks are completed in the SAP system, the invoice is paid via EFT to the vendor after
approximately 30-days. The submission of invoices through the Actian tool necessarily requires
vendors, and in this case Eco Edge, to access and utilize the Internet to wirelessly transmit
information (invoices and supporting documentation) through Actian to ConocoPhillips
Company. Using Actian and receiving an EFT was the only available manner in which COPA
vendors could receive payment.

28. Actian is headquartered in Palo Alto, California.

29, On November 20, 2019, Klose provided your affiant with all of the Eco Edge

Actian tool logins for the year 2019, using ID: NathanK208120. There was a total of 20 logins

13

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 13 of 26
ranging from March 19, 2019 through November 8, 2019. 18 of the 20 logins came from the
same IP Address: 12.17.191.99. Records from Borealis Broadband, Inc., confirmed this IP
Address as being the continuous IP Address for NATHAN and Kelly KEAYS from March 5.
2019 through November 15, 2019.

30. Through the course of the investigation, it was learned that FORREST conducted
much of his fraudulent activity using his COPA e-mail address:
Forrest.N, Wright@conocophillips.com. Many of FORREST’s e-mails were provided to your
affiant from Jeff Laughlin, COPA’s security manager. Pursuant to COPA’s computer warning
banner visible by all COPA employees upon logging into their COPA assigned computer.
FORREST’s e-mails were the property of COPA, and thus were turned over to your affiant
without FORREST’s knowledge and with the consent of COPA.
22-INCH CASING

31. On April 12, 2019, FORREST, using his COPA e-mail sent a message to Shon
Robinson, COPA’s Manager, Drilling and Wells, in which FORREST told Robinson that 22-
inch pipe was only manufactured in three (3) places in the world, all of which was outside North
America. Luckily, Forrest found a vendor (Eco Edge) that just happened to have 11,000 feet of
22-inch Sumitomo pipe in Anchorage at $85.50 per foot (as opposed to $450 - $500 per foot the
other foreign vendors charge). FORREST went on to tell Robinson that the pipe was stored at
Unique Machine, Inc. (UMI) in Anchorage. The total price for 11,000 feet was $941,440.50.

32. The total price for the 22-inch seamless pipe was just under $1 million. This level
was important, because according to Linda Barnett, a COPA Financial Analyst, FORREST had
the authority to requisition and approve materials up to $1 million. Anything above that amount

would require someone other than himself to approve the acquisition.

DEC 1 1 2019

14 of 26

14

  
33; Later during the afternoon of April 12, 2019, FORREST sent an e-mail to Pat
Hanley, owner of Cal IV Tubulars, in which he stated, “...I’m trying to get my hands on a pipe
tally (any) to show one of our new folks. Do you have an old one I can use? Any size, weight
etc works, just for learning.” (sic) The next day, Hanley sent FORREST an example of a pipe
tally on an Excel spreadsheet.

34. Acquiring the pipe tally from Hanley was essential for FORREST and KEAYS to
later successfully submit the invoice and supporting documentation (the pipe tally) through
Actian to COPA for payment via EFT. The pipe tally Hanley provided to FORREST was later
submitted, with few changes, to support an Eco Edge invoice, as further described below.

35. On April 14, 2019, KEAYS sent the following e-mail to FORREST:

< Forrest, you mentioned the need for some 22" joints (retainer) for your ERD project (22".
750", API SL GRX52, R3). It may not be ideal because I don't have certs (you
m mentioned your team said they don't need them as its nots for well bore stability) I did
=: come across some that are Japanese (Sumitomo) pipe that my supplier has a liquidation
= pricing. been sitting on it for over 5 years. Would you be interested? New I was being
is

quoted anywhere from $500/ft to $600/ft. As discussed, I can get this for you and offer it
for 88.50/ft. FOB Anchorage. I have access to 15,500ft. Unlike the cribbing, if you don't
need that much, | can get exactly what you need, just let me know (you don't have to tak
it all). Nathan Keays

36. — The above e-mail contained industry specific measurement terms. Particularly,
the measurements of the pipe: 22", .750", API 5L GRX52, R3. The most important information
was what KEAYS referred to was pipe that measured 22-inches in diameter, with %4-inch
thickness. R3 was a reference to Range-3 piping. Range-3 meant the pipe was anywhere
between 38-feet and 42-feet long.

37. Shortly thereafter, FORREST responded to KEAYS with the following e-mail:

“Thanks for reaching out Nathan this is a very attractive price. Is the pipe at UMI? If it's the

15

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 15 of 26
same stuff I'm thinking of I'd like to swing by and look before moving forward. Can we arrange
a time to meet there? Thanks again, Forrest”

38. Your affiant knows that Unique Machines, Inc, (UMI), is a company located at
8875 King St., Anchorage, Alaska. UMI is a machine shop that performs unique jobs for
companies operating in Alaska, such as slotted liners to provide sand control in oil industry
applications and threading large piping (up to 20-inches in diameter.) UMI also has an
approximate 16-acre storage yard on site.

39. On April 15, 2019, FORREST sent an e-mail to Charles Chapman, a COPA
contractor working for Swift Engineering. Chapman was COPA’s North Slope Drilling and
Wells Technical Planner. FORREST told Chapman to create a purchase request for 11,011 feet
of 22-inch retainer joints for the Alpine warehouse/inventory. Your affiant knows that COPA
maintains a warehouse containing material necessary for oil drilling operations on the North
Slope. FORREST informed Chapman that the purchase request was for Eco Edge and that all of
the 22-inch joints were located at UMI, and will be held there for the time being. Attached to the
e-mail to Chapman were three e-mail quotes:

a. The first e-mail contained the quote from KEAYS in which he quoted

$88.50 per foot, as described above in paragraph 35.

 

b. The second attached e-mail, dated April 14, 2019, purportedly contained a
quote from Hanley from Cal [V Tubing in which Hanley wrote, “Forrest, I

can get you the 11,000 ft of 22" .750 API SL GRX52 you need for your

ao

im

o
—
mS
So
tS

ERD project at a very attractive price. It's Sumitomo pipe and located
here in Anchorage. I'll offer it at $225/ft. FOB Anchorage I'm sure you

know but new its over $500/ft. This is never used and still in great shape,

16
Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 16 of 26
its been sitting for 5-6 yrs. Please let me know if you have any questions.
Thanks, Pat Hanley.” (sic).

c. The third attached e-mail, also dated April 14, 2019, purportedly
contained a quote from Michael Thomas, President and Chief Operating
Officer of Tubular Solutions Alaska (TSA), in which Thomas wrote,

“Forrest, I have access to 15,500ft of Sumitomo 22" casing. Shell ordered

V
Hh

it years ago for the offshore project they were going to do. The casing is
still in great shape and we can get it to you for a great price. I can sell it

for $375/ft. You mentioned needing 11,000' so would be $4,125,000 FOB

6102 | | 930

Anchorage. This seems like a lot but is far less than buying new. There
are only three suppliers in the world that make this size seamless on top of
the 1 year plus lead time. Thanks, Michael.”

A(). On November 14, 2019, your affiant interviewed Hanley. Hanley reviewed the
above e-mail described in paragraph 39(b). Hanley denied sending the e-mail to FORREST.
Hanley hired Michael Wheeler, a System Engineer from Alaska Computer Support, LLC to
scrub his server logs to verify Hanley’s recollection that he did not send the e-mail. Wheeler’s
determination was as follows, “We were unable to locate a sent email from you
pat(@cal4pip.com to Forrest.N.Wright@conocophillips.com on the date of / with a date time
stamp of Sunday, April 14, 2019 5:23pm in the server logs. Additional (sic) the email thread that
was sent over did not contain host headers with your server address in the email path. Lastly we
did notice that the forwarded email that supposedly came from you was missing your footer.”

41. On November 15, 2019, your affiant interviewed Thomas. Thomas reviewed the

above e-mail described in paragraph 39(c). Thomas also denied sending the e-mail to

17
Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 17 of 26
FORREST. Thomas meticulously dissected the e-mail, pointing out several problems with it that
indicated he was not the author. For example, the color of his signature line was blue, and that
was not the correct color associated with a newly sent e-mail. Moreover, the e-mail referenced
in paragraph 39(c) contained Thomas’s reply signature, which was different than his original sent
e-mails, Thomas said he has not changed this formula for at least the past three-years. Thomas
said the spacing of the e-mail was off, and there was verbiage he would never use. For example,
the suspect e-mail included the total price for the pipe. Thomas said TSA was a professional
organization and he would never quote product in the body of an e-mail nor would put the total
cost of piping in an e-mail. Every quote TSA provides was tracked and put on an official
quotation letterhead. Finally, Thomas understood why FORREST would fabricate an e-mail
from him. Thomas opined FORREST did it to show COPA that he had a secondary quote to
back up a purchase by a shell company (Eco Edge) at a below market rate.

42. Thomas elaborated beyond the falsified e-mail. Thomas said TSA was a wholly
owned subsidiary of Sumitomo, and a sister company to UMI. Contrary to what was quoted by
Eco Edge to COPA, Sumitomo does not have the ability to manufacture 22-inch seamless casing
(pipe). Thomas said there were no facilities in Alaska, or even on the West Coast that had the
capability to thread 22-inch casing. Thomas said 22-inch casing was useless in Alaska. Thomas
had never seen 22-inch casing used in the oil industry in his whole life. Moreover, Thomas said
$88.50 per foot, as quoted by Eco Edge, was “slightly above scrap” metal. Thomas did a
calculation in front of your affiant, and determined that if 22-inch seamless casing that was %4-
inch thick existed, the cost per foot would be between $255 - $300 per foot.

43. On November 13, 2019, your affiant interviewed Chris Shumate, President of

UMI. As referenced above, there were several instances where it was conveyed that the 22-inch

18 MY

DEC 1 1 2019
Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 18 of 26
casing was stored at UMI. Shumate advised that he has never had 22-inch casing at his storage
yard. Storing 11,000 feet of 22-inch casing would be visible from space, as it would take up
about six-acres of his 16-acre yard. Shumate provided your affiant with a tour of UMI. Your
affiant did not see any 22-inch casing. The only pipe that was close to being that large in
diameter was a couple truck loads of 20-inch casing. Shumate showed your affiant the factory
portion of UMI. Shumate confirmed that the largest machine they had for threading pipe was
itself 22-inches in diameter. This meant that the largest pipe that could be run through the
machine was 20-inches in diameter.

44, At approximately 2:04 PM on April 15, 2019, Sonya Culver, a COPA Purchasing
Analyst, approved Purchase Order (No. 4521620697) in the amount of $974,473.50 for
"JOINT,RETAINER,22"X.750",API 5L,GRX52,R3."

45. Purchase Order (No. 4521620697) was for 11,011 linear feet of 22-inch piping, as
referenced above, has never existed.

46. | The Purchase Order listed KEAYS as the salesperson, and instructions for
KEAYS to submit any invoice via Actian (ePay) using the following internet domain name:
http://vendors.conocophillips.com. It also referenced KEAYS’s April 14, 2019 e-mail quote for
pricing terms.

47. At 8:43 PM on April 16, 2019, Kurt Kegler, a COPA contractor who worked for
ASRC Energy, attached a goods receipt in COPA’s SAP system. The goods receipt, if done
correctly, tells COPA that Kegler laid eyes on the material and verified it was on site. However,
based on other schemes in which FORREST used his COPA e-mail to inform contractors that
others have verified the existence of material, it is your affiant’s belief that FORREST told

Kegler that someone else had verified its existence, and Kegler red the goods receipt without

  

u/
‘

19 ‘ DEC 1 1 2019
Case 3:19-mj-0O0618-MMS Document 1-1 File 1/19 Page 19 of 26
himself actually verifying the material existed. This belief is based on FORREST’s pattern of
behavior with respect to other schemes. Your affiant has yet to locate and view e-mails that
specifically indicate FORREST told Kegler to submit the goods receipt, nor has your affiant
interviewed Kegler due to the higher interest of keeping the investigation covert until after
having served search warrants.

48. At 4:43 PM on April 17, 2019, KEAYS or someone from inside his residence
accessed the internet, logged into the Actian tool using ID: NathanK208120 and submitted
invoice #000057 in the amount of $974,473.50. Accompanying the invoice submission through
Actian was a near carbon copy of the pipe tally that FORREST had acquired from Hanley on
April 12, 2019, and more fully described above in paragraphs 33 and 34.

49. Eco Edge and most vendors working for COPA are on a Net-30 payment
schedule, meaning the vendor is paid approximately 30-days after the invoice is received and
approved in COPA’s system. On May 16, 2019, COPA sent an EFT in the amount of
$974,473.50 to Eco Edge’s AKUSA account ending in 7951. On May 19, 2019, this same
amount, $974,473.50, posted to Eco Edge’s AKUSA account ending in 7951.

MONEY LAUNDERING

50. KEAYS received $974,473.50 as an EFT from COPA on May 19, 2019 into his
Eco Edge AKUSA account ending in 7951.

ST), On May 24, 2019, KEAYS sent three (3) checks totaling $895,036.75 to
FORREST and AMANDA’s Spectrum Consulting Services (SCS) account ending in 0183. The
individual check numbers were: 1104 in the amount of $160,000; 1105 in the amount of
$487,236.75; and 1106 in the amount of $247.800.

*

iA F
,
7

"4
() DEC 11 2019
20

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 20 of 26
52. On May 24, 2019, FORREST and AMANDA’s SCS account ending in 0183

received the same amount, $895,036.75, that KEAYS sent spread out over three (3) different

checks.

 

53. On May 24, 2019, $13,200 in cash was withdrawn from FORREST and

AMANDA’s SCS account ending in 0183. On June 5, 2019, another $1,000 in cash was

withdrawn.

=)
m
a)
m
mo
is

54. On June 5, 2019, Dorothy Sweet, the Senior Commercial Escrow Officer at
Fidelity National Title Agency of Nevada, Inc., sent FORREST an e-mail containing wire
instructions for “15 separate residential pro, Las Vegas NV.”

55. On June 7, 2019, FORREST and AMANDA utilized their SCS AKUSA account
ending in 0183 to wire $1,042,000. This wire was sent to Fidelity National Title Agency of
Nevada, Inc., to begin the purchase of “15 separate residential properties,” in Las Vegas, NV. as

represented below an estimated settlement statement taken from FORREST’s COPA e-mail:

 

2]

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 21 of 26
 

FIDELITY NATIONAL TITLE AGENCY OF NEVADA, INC.
2450 St. Rose Parkway, Suite 150, Henderson, NV 89074
Phone: (702) 932-3150 Fax: (702) 942-6114
Buyers/Borrowers Settlement Statement

 

 

 

 

Estimated
Escrow No: 00001311 - 118 DS Close Date: 08/14/2019 Proration Date: 08/14/2019 Disbursement Date:
Buyer(s)/Borrower(s): Wright Capital Investments LLC, a Nevada limited liability company
1201 Colony Place
Anchorage, AK 00507
Property: 15 separate residential properties
Las Vegas, NV
Brief Legal:
Description Debit| Credit
TOTAL CONSIDERATION:
Total Consideration 3.879.000.00
Earnest money deposit/commission 1.042,000.00
ADDITIONAL CHARGES:
Property Taxes - 2, 3, 4th 1/4 to Clark County Treasurer 9.244.71
Adjustments at close to Buyer “1,500.00
Transfer to 91380 to Fidelity National Title 1,100.00
Transfer to 91385 to Fidelity National Title 2.110.00
PRORATIONS AND ADJUSTMENTS:
County Taxes from 8/14/2019 to 10/1/2019 based on the Quarterly amount 1,758.60
of $3,367.70
Sewer CCWR, from 8/14/2019 to 10/1/2019 based on the Quarterty amount 61,93
of $118.58
CLV e.f.i.m from 8/14/2019 to 11/1/2019 based on the Quarterly amount of 224.40
$262.28
CLV b.h,k from 8/14/2019 to 9/1/2018 based on the Quarterly amount of 37.46
$198.31
CLV ¢.dj) from 8/14/2019 to 10/1/2019 based on the Quarterly amount of 200.44
$383.82
Trash Arrow from 8/14/2018 to 10/1/2019 based on the Quarterly amount of 23.37
4.76
Trash Bartlett from 7/1/2019 to 10/1/2019 based on the Quarterly amount of 45.87
345.87
Trash 13 ho from 8/14/2019 to 9/1/2019 based on the Quarterly amount of 115.60
$612.02
COMMISSIONS:
Buyer paid commission to Sin City Realty LLC. 33,790.00
ESCROW CHARGES:
Escrow Fee to Fidelity National Tite Agency of Nevada, Inc. 1,550.00
TITLE CHARGES:
Investor Rate escrow to Fidelity National Title Agency of Nevada. Inc. (465.00)
E Recording Fee to Simpiile 4.50
RECORDING FEES:
Recording Fees to Fidelity National Tite Agency of Nevada, Inc. 40.00
Sub Totals 3,935,341.97 1,042,000.00
Balance Due From Buyer /Borrower 2.893,341.97
Totals 3,935,341.97 3,935,341.97

 

 

 

 

 

 

itis agreed by the undersigned that the foregoing statement may change if a change in the escrow closing occurs or if other unforeseen
contingencies anse. In the event changes in the statement become necessary, you are nevertheless authorized to close this escrow. Itis
understood that we will receive a final statement of account if the above totals are changed.

 

 

 

YY,
j DEC 1 1 2019
22

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 22 of 26
56. Prior to closing on the properties, but after the initial $1,042,000 down payment,
FORREST and AMANDA set up a company in Nevada to act as the owner of the properties.
That company, Wright Capital Investments, LLC, was organized by FORREST and AMANDA
on July 21, 2019.

57. KEAYS continued to send ill-gotten funds related to other fraudulent schemes
from his Eco Edge AKUSA account ending in 7951 to FORREST and AMANDA’s SCS
AKUSA account ending in 0183.

58. For example, on May 27, 2019, KEAYS received $98,430 as an EFT from COPA
into his Eco Edge AKUSA account ending in 7951.

59. On May 29, 2019, KEAYS issued a check (No. 1108) in the amount of $49,215.

60. The same day, on May 29, 2019, a check in the same amount, $49,215, was
deposited into FORREST and AMANDA’s SCS AKUSA account ending in 0183.

61. On June 2, 2019, KEAYS received three (3) EFT deposits from COPA into his
Eco Edge AKUSA account ending in 7951. The deposits were in the amounts of $37,050:
$82,500; and $99,300, respectively, and totaled $218,850.

62. On June 5, 2019, KEAYS sent four (4) checks totaling $130,875 to FORREST
and AMANDA’s Spectrum Consulting Services (SCS) account ending in 0183. The individual
check numbers were: 1109 in the amount of $49,650; 1110 in the amount of $41,250: 1111 in
the amount of $18,525; and 1112 in the amount of $21,450.

63. On June 5, 2019, FORREST and AMANDA’s SCS account ending in 0183

received the same amount. $130,875, that KEAYS sent spread out over four (4) different checks.

“i DEC 1 1 2019

Case 3:19-mj-0O0618-MMS Document 1-1 Filed‘t2/11/19 Page 23 of 26
64. On August 12, 2019, FORREST and AMANDA utilized their SCS AKUSA
account ending in 0183 to wire $2,893,341.97. This wire was presumably sent to Fidelity
National Title Agency of Nevada, Inc., to complete the purchase of the “15 separate residential
properties,” in Las Vegas, NV.

65. The origination of the funds in FORREST and AMDANDA’s SCS AKUSA
account ending in 0183 at the time the final wire was sent to complete the purchase of the houses
in Las Vegas, NV, emanated from KEAYS’s Eco Edge AKUSA account ending in 7951, as well
as from DB Oilfield’s AKUSA account ending in 5982.

66. | On November 24, 2019 your affiant searched the Clark County Assessor's
website by inputting “Wright Capital Investments, LLC” and learned that Wright Capital
Investments, LLC owns the following properties:

a. 6233 Espinosa Avenue, Las Vegas, NV
b. 5908 W. Bartlett Avenue, Las Vegas, NV
c. 1524 Saylor Way, Las Vegas, NV

d. 1400 Saylor Way, Las Vegas, NV

e. 5824 Iris Avenue, Las Vegas, NV

f. 5821 Halifax Avenue, Las Vegas, NV

g. 716 Vincent Way, Las Vegas, NV

h. 609 Cline Street, Las Vegas, NV

i. 501 Slayton Drive, Las Vegas, NV

Jj. 4609 Sawyer Avenue, Las Vegas, NV

 

k. 721 Fairway Drive, Las Vegas, NV

I. 1826 Green Acres Avenue, Las Vegas, NV

24

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 24 of 26
m. 5201 Mountain View Drive, Las Vegas, NV

67. 3973 Arrowood Drive, Spring Valley, NV
CELLULAR TELEPHONES

68. In your affiant’s training and experience, it is common for individuals committing
or attempting to commit fraud and money laundering, to utilize cellular telephones/smart phones
to further the crime.

69. It is known that KEAYS is the user of at least one cellular telephone(s)/smart
phone(s) through General Communication, Inc., with a caller number of 907-830-4727.

70. Furthermore, in your affiant’s training and experience, it is common for
individuals engaged in illegal activity to utilize non-attributable cellular telephones/smart phones
(aka “burner phone”) to further the crime. While there is no evidence to suggest KEAYS has
utilized a burner phone, it is possible due to the nature of the alleged criminal activity and the
fact that most of the evidence in this investigation has yet to be seized and reviewed.

LIMIT ON SCOPE OF SEARCH

71, I submit that if during the search, agents find evidence, fruits, and/or

instrumentalities of crimes not set forth in this affidavit, another agent or I will seek a separate

warrant.

REQUEST FOR SEALING OF MATTER
72. I request that the Court order sealing this case until further order of the Court.
The documents filed in the case discuss an ongoing criminal investigation that is neither public
nor known to all the targets of the investigation. Accordingly, there is good cause to seal these

documents because their premature disclosure may give targets an opportunity to destroy or

() DEC 1 1 2019
25

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 25 of 26

  
tamper with evidence, change patterns of behavior, notify confederates, or otherwise seriously
jeopardize the investigation.
CONCLUSION
73. As noted above, this affidavit is made in support of an application for a warrant to
search the person of NATHAN MICHAEL KEAYS, more particularly described in Attachment
A, as there is probable cause to seize any and all communication devices (cellular

telephones/smart phones) set forth in Attachment B, as justified by the facts laid out above.

FURTHER YOUR AFFIANT SAYETH NAUGHT.

Signed: ZIE Date: /z- jy bg

TylerVose, Special Agent

 

Subscribed and sworn to before me this tl day of December, 2019.

 

UNITED STAXKESMAGISTRATE JUDGE

 

26

Case 3:19-mj-00618-MMS Document 1-1 Filed 12/11/19 Page 26 of 26
